Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00311-CV

                                        Jesus CASTILLO,
                                            Appellant

                                                 v.

                                        David PEEPLES,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012-CVQ-001355-D2
                        Honorable J. Manuel Banales, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee David Peeples recover his costs of this appeal, if any, from appellant
Jesus Castillo.

       SIGNED March 19, 2014.


                                                  _____________________________
                                                  Marialyn Barnard, Justice